1
                                                             JS-6
2
3
4
5
6
7
8
9
10                    UNITED STATES DISTRICT COURT
11                   CENTRAL DISTRICT OF CALIFORNIA
12
13   DIANA GDOWSKI, an individual  ) Case No.: 2:18-cv-10596-AB-SK
                                   )
14
                  Plaintiff,       ) [PROPOSED] JUDGMENT
15                                 )
16         v                       )
                                   )
17   STATE FARM GENERAL            )
18   INSURANCE COMPANY, and Does 1 )
     through 50, inclusive.        )
19                                 )
20                Defendants.      )
                                   )
21                                 )
22                                 )
                                   )
23                                 )
24                                 )
                                   )
25                                 )
26                                 )
                                   )
27
28   ///

                                      1
1          This action came on for hearing before the Court, on August 30, 2019, Hon.
2    Andre Birotte Jr. District Judge Presiding, on Plaintiff Diana Gdowski’s Motion
3    for Partial Summary Judgment re: Breach of Duty to Defend and Defendant State
4    Farm General Insurance Company’s Request for Partial Summary Judgment in
5    favor of State Farm and the evidence presented having been fully considered, the
6    issues having been duly heard and a decision having been duly rendered,
7          IT IS ORDERED AND ADJUDGED that the Plaintiff’s Motion for Partial
8    Summary Judgment re: Breach of Duty to Defend is DENIED and that Summary
9    Judgment in favor of State Farm General Insurance Company is GRANTED and
10   that Plaintiff take nothing, the action be dismissed on the merits and that Defendant
11   State Farm General Insurance Company recover its costs, and that JUDGMENT
12   IS HEREBY ENTERED in favor of Defendant State Farm General Insurance
13   Company.
14
15
16   DATED: October 01, 2019
                                            HONORABLE ANDRE BIROTTE JR.
17                                          UNITED STATES DISTRICT
18                                          COURT JUDGE
19
20
21
22
23
24
25
26
27
28

                                              2
